The opinion of the Court was delivered by
Willard, A. J.
The relator demands the vrrit of mandamus to compel the County Treasurer of Darlington County to pay a check drawn upon him by the County Commissioners of that County, *97in favor of the relator, for the sum of 85,500, being the amount due the relator on account of a contract for the building of a Court House for said County, authorized by law.
It appears that the respondent, as County Treasurer, holds funds to an amount sufficient to pay the relator’s demand, raised and held under authority of an Act of the General Assembly, providing means for defraying the expenses of building such Court House.
The only question presented is whether the payment of this amount is prevented by the operation and effect of the Act entitled “ An Act to provide for the payment of the past indebtedness of Darlington County, and for other purposes,” approved March 9, 1872. The portion of this Act in question is the 4th Section, which reads as follows: “ That it is hereby made the duty of the County Commissioners of Darlington County to draw their warrants on the County Treasurer against any funds in his hands, including the money now in bank which was appropriated for building of a Court House, for the payment and liquidation of the past indebtedness of the County; and the County Treasurer, on presentation of said warrants, shall pay the same.”
The effect of this Act was not to render the fund in question inapplicable to the payment of the relator’s demand. Its design was to place certain other demands on the same footing, as to such fund, as that occupied by the relator’s demand. It does not appear, by the proceedings in this case, that there is any outstanding demand against the County Treasury, of the class contemplated by that Act. No question, then, can arise in this ease between the relative claims of the relator and the creditors of the general class intended to be favored under the Act in question.
Previous to this Act the fund stood appropriated by law for the payment of the relator’s demand; and unless the Act in question operated as an absolute repeal of the authority for such appropriation, the relator is entitled to receive payment out of the fund in question. The Act cannot bear that construction; at most, it could only operate as a repeal on the contingency of the prior presentation of demands against the Treasury of the class contemplated by its provisions. It does not appear that any such demands exist; accordingly the fund stands appropriated to the payment of relator’s demand.
The writ must issue.
Hoses, C. J., and Wright, A. J., concurred.